Citation Nr: 0916454	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder ("PTSD").


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty service from October 1968 
to August 1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Des Moines, Iowa, which granted the Veteran's 
claim for service connection for PTSD and assigned a 30 
percent evaluation, effective July 22, 2005.

In May 2008, a Travel Board hearing was held before the 
undersigned at the Des Moines RO.  A transcript has been 
associated with the claims file.

In June 2008, , the Board remanded the Veteran's claim to the 
Appeals Management Center ("AMC") for further development, 
specifically to afford the Veteran another VA medical 
examination regarding his request for a higher initial rating 
for PTSD.  This was accomplished, and in February 2009, the 
AMC issued a Supplemental Statement of the Case ("SSOC"), 
which continued to deny the Veteran's claim.  The claims 
folder has been returned to the Board for further appellate 
proceedings.


FINDING OF FACT

The Veteran's PTSD is manifested by mild occupational and 
social impairment with occasional decrease in work 
efficiency, and subjective complaints of chronic sleep 
impairment, increased tearfulness, decreased energy and 
stamina, exaggerated startle response and mild anxiety.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.305(f), 4.1, 4.27, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds that these notice requirements have been 
satisfied by a letter dated March 2006.  This letter advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim.  A letter dated July 2008 advised the Veteran of the 
evidence needed to substantiate a claim for a higher rating, 
including evidence that his condition had worsened.  He was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence he should provide and what evidence 
should be provided by VA.  The Veteran was further advised to 
submit evidence showing how any increased severity of the 
disorder affected his work or activities of daily life.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the July 2008 notice was provided to the Veteran, the 
claim was readjudicated in a January 2009 SSOC.

Recently, the United States Court of Appeals for Veterans 
Claims ("Court") held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  In line with the above reasoning, Vazquez-Flores 
v. Peake (dealing with providing additional notice in cases 
of increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the Veteran's claim for service connection.  22 Vet. 
App. 37 (2007).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's available service treatment 
records, post-service private and VA medical center 
("VAMC") treatment records and VA examination reports dated 
November 2005 and November 2008 are in the claims folder.  
Indeed, in statements received in August 2008 and September 
2008, the Veteran indicated that he was not active patient 
within the VA system for his PTSD, that he believed that VA 
had his complete VA outpatient record, and that a physician 
that he had referenced during his May 2008 personal hearing 
did not treat him for his PTSD.  The claims file also 
contains the Veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from 
an initial assigned rating, consideration must be given to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The Veteran's current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must also consider the Global Assessment of 
Functioning ("GAF") scores that have been reported.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV (4th ed. 1994), p.32).

For example, GAF scores from 61 to 70 represent some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupation, or school functioning, but 
generally functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM IV for 
rating purposes).

III. Analysis

The Veteran was assigned an initial disability rating of 30 
percent for his service-connected PTSD, but now contends that 
he is entitled to a 50 percent initial rating.  (See Notice 
of Disagreement, January 2006.)  Specifically, he claims that 
he suffers from anxiety, cannot control his emotions and that 
thoughts about Vietnam interfere with his daily conversation 
and business dealings with persons of Vietnamese descent.  
(See VA Form 9, December 2006.)  

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of an 
initial disability rating in excess of 30 percent.  In 
reaching this conclusion, the Board notes that the Veteran's 
symptoms include mild occupational and social impairment with 
occasional decrease in work efficiency, and subjective 
complaints of chronic sleep impairment, increased 
tearfulness, decreased energy and stamina, exaggerated 
startle response and mild anxiety.

The claims folder reveals that the Veteran was first 
evaluated for PTSD in July 2005 during a counseling session 
at the VA Veteran's Center.  During monthly counseling 
sessions between July 2005 and April 2006, he discussed 
traumatic events that occurred while serving on combat duty 
in Vietnam (for which he was awarded the Purple Heart), as 
well as a specific incident in which he saved the life of a 
fellow serviceman during an attack by a Bengal tiger in the 
jungle.  (See, e.g., VA counseling session notes, September 
2005.)  The Veteran further discussed other Vietnam 
occurrences, such as continued feelings of guilt associated 
with this event and other servicemen being left behind after 
he was Medevaced out.  Id.  The symptoms of his PTSD were not 
discussed in any detail.

In November 2005, the Veteran was afforded a VA psychological 
evaluation for PTSD.  During the interview, he presented as 
oriented times three with moderately anxious and logical 
speech, and no indication of hallucinations, delusions or 
loosening associations.  He also appeared to have adequate 
memory and concentration.  His PTSD symptoms included minor 
sleep disturbances and a past (but not current) history of 
nightmares.  He also showed significant intrusive recall and 
considerable sensitivity to reminders, general anxiety and 
tension.  However, he appeared to have good social and work 
skills, as well as good relationships with his wife, adult 
children and friends.  He worked full time as a real estate 
agent/broker for 26 years and had been married to his second 
wife since 1980.  The examiner concluded that his impairment 
was only mild to moderate, as he appeared to function well in 
a number of life areas.  He was diagnosed with PTSD and 
assigned a GAF score of 58. 

As stated above, the claims folder indicates that the Veteran 
continued counseling sessions at the Veteran's Center only 
through April 2006.  Treatment notes at that time indicate 
that he had made "much phenomenal progress on PTSD issues 
and continues to complete coping skills," including an 
increase in his quality of life.  (See VA counseling session 
notes, April 2006.)  The treatment notes indicate that the 
Veteran decided to cease treatment at that time and return 
for one final session.  However, he did not return, and in 
May 2006, his case was closed due to inactivity.  A group 
session note dated in January 2007 indicated that the Veteran 
attended a 3-hour "out of center" function, and the Veteran 
appeared to utilize his coping skills to interact and 
assimilate in the structured environment.

In May 2008, the Veteran testified at a hearing before the 
Board, in which he said that he experienced some trouble 
sleeping, as well as anxiety in situations that reminded him 
of Vietnam.  However, he denied experiencing flashbacks or 
panic attacks.  He said that his PTSD symptoms only affected 
his occupation when he spoke with prospective clients who 
were about his age and/or had also served in the military 
during the Vietnam era.  He further said that he enjoyed a 
very good relationship with his wife of 28 years and that his 
PTSD did not affect his marriage.  He also discussed frequent 
social interaction with friends at church as well as the VFW.  
He said that he stopped going to the Veteran's Center for 
counseling because he became too upset by constantly talking 
about Vietnam memories and felt it was better to just try to 
bury them.  

In November 2008, the Veteran was afforded a second VA PTSD 
evaluation.  The examiner noted that he was casually-dressed 
and well-groomed, pleasant and cooperative, and did not 
display any symptoms of malingering or exaggeration.  
However, he did display tearfulness when discussing events of 
Vietnam.  The Veteran said that since his last VA 
examination, he had experienced greater emotional reactions, 
especially tearfulness, discussed events of military service 
more frequently and was more often reminded of combat 
experiences.  During the assessment, he displayed no evidence 
of delusions, hallucinations, or circumstantial or 
circumlocutory speech.  He reported mild sleep impairment one 
to two nights per week in the form of waking up and not 
easily falling asleep again, as well as decreased energy and 
stamina and an increased startle response.  Stressors 
included hearing music from the Vietnam era, loud noises, 
certain smells and accounts of Vietnam and Iraq War 
casualties.  He denied any history of mania, hypomania, 
suicide attempts or alcoholism, as well as irritability, 
concentration problems or hypervigilance.  He said that he 
had a very good relationship with his family and often 
traveled with his wife to Branson, Missouri and Florida.  He 
also discussed close relationships with friends, and said 
that he participated in golf, teaching a gardening class and 
was an active member of the VFW and the American Legion.  He 
denied any estrangement or detachment from family or friends.  
There also appeared to be little to no affect from his PTSD 
symptoms on his occupational functioning, as he said that he 
had recently developed friendships with several Vietnamese 
businessmen.  The VA examiner found that he seemed to have a 
mild to moderate increase in PTSD since his last VA 
examination in the form of increased frequency and 
sensitivity to PTSD cues and triggers, although he did not 
appear to be very concerned about any specific consequences 
of these cues.  The examiner concluded that the effect seemed 
to be an occasional decrease in his work efficiency, as well 
as some mild strain on his social relationships.  However, he 
noted that the Veteran was within the context of generally 
satisfactory functioning.  He diagnosed the Veteran with 
chronic PTSD and assigned him a GAF score of 56.

Based on a review of the evidence of record, the Board notes 
that while the Veteran has some minor social and occupational 
impairment due to disturbances of mood and motivation, there 
appears to be no impact on his family relationships.  He 
appears to have no difficulty in establishing and maintaining 
relationships social or family relationships, and does not 
present with any symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.  Although he reported an increased in his emotional 
reactivity to various stressors, such as becoming more 
tearful, the last assessment from his VA therapy sessions 
indicated that he had made substantial progress on PTSD 
issues and coping skills.  (See VA counseling session notes, 
April 2006.)  The VA examiner found that he presented with a 
full, fluid and appropriate affect, had goal-directed 
thoughts and no problems with memory or concentration.  The 
Veteran reported some minor sleep disturbances, but indicated 
that he slept approximately six hours per night and did not 
experience any nightmares.  He further denied experiencing 
irritability or difficulty in establishing and maintaining 
effective work and social relationships, and said that he 
regularly attended reunions with army buddies and motorcycle 
events with friends.  Although he expressed some anxiety 
related to certain cues and triggers of his Vietnam 
experience, such as being afraid of tigers, and said that he 
had stopped attending therapy sessions because he felt that 
it was better not to discuss his war experiences, he 
specifically noted that he had spoken on several occasions 
before groups of students about his Vietnam experiences.  
With regard to his work relationships, the Board notes that 
although he previously reported having some difficulty in 
dealing with persons of Vietnamese descent, he told the VA 
examiner during his most recent evaluation that he had now 
developed friendships with some Vietnamese businessmen.

The Board also notes that although the Veteran's GAF scores 
during both VA disability evaluations were in the 50's, 
which, as noted above, typically represents moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks or moderate difficulty in social or 
occupational functioning, the Veteran has displayed no such 
symptoms at anytime during the course of his claim, and thus 
his scores have generally been inconsistent with more mild 
symptoms that been reported on VA examination and in the 
clinical records.  

For these reasons, the Board finds that the Veteran does not 
more nearly approximate the criteria for a 50 percent 
disability rating.

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating, and concludes that based 
on the competent medical evidence of record, the Veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in establishing 
or maintaining relationships; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  

Additionally, there is no evidence suggesting that the 
Veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

For these reasons, the Board concludes that the Veteran's 
PTSD most closely approximates the criteria for a 30 percent 
rating.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an initial increased rating 
for PTSD, and the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD is denied



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


